Citation Nr: 0310690	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an increased rating for residuals of 
gallbladder removal, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1946, and from July 1948 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Buffalo, New York.  As set forth above on the cover page of 
this decision, the veteran's claims folder is now in the 
jurisdiction of the RO in Washington, DC.

In the March 1999 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for a heart 
disability and a skin disorder of the feet.  In addition, the 
RO denied a rating in excess of 10 percent for the residuals 
of removal of the gallbladder.  The veteran duly appealed the 
RO's decision.

Thereafter, in a July 2002 rating decision, the RO granted 
service connection for tinea pedis with onychomycosis and 
assigned an initial 10 percent rating, effective October 2, 
1998.  The grant of service connection for tinea pedis with 
onychomycosis constitutes a full award of the benefit sought 
on appeal with respect to the issue of service connection for 
a skin disorder of the feet.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for this 
disability, those issues are not now in appellate status.  
Id. at 1158.

As set forth above, in the March 1999 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of service connection for 
a heart disability.  In that regard, it is noted that in a 
December 1973 rating decision, the RO denied service 
connection for heart disease and entitlement to nonservice-
connected pension benefits.  Later that month, the RO sent 
the veteran a letter notifying him that his claim for pension 
benefits had been denied; however, the notification letter 
did not mention the denial of service connection for heart 
disease.  Thus, it appears that the Board's consideration of 
this claim on the merits is now appropriate, as there has 
never been a prior final denial of this issue.  See Best v. 
Brown, 10 Vet. App. 322 (1997) (per curiam) (holding that for 
a VA decision to become final, written notification to the 
claimant specifically identifying the benefit being denied is 
required); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Although the RO has not yet addressed the issue of 
entitlement to service connection for a heart disability on 
the merits, given the favorable outcome set forth below, the 
Board finds that the veteran will not be prejudiced by its 
consideration of his appeal at this time.  Bernard v Brown, 4 
Vet. App. 384 (1993).

Finally, it is noted that in a February 2002 rating decision, 
the RO denied service connection for a low back disability, 
on the basis that "the veteran has not provided evidence of 
a medical link between [his] in-service low back complaints 
and the current [low back] condition."  To the contrary, the 
Board's review of the record reveals a July 2000 medical 
record from Walter Reed Army Medical Center in which the 
examiner indicated that "[i]t is entirely possible the 
degeneration of [the veteran's] discs were a result of 
repetitive trauma as an infantryman while in service."  

After being notified of the February 2002 rating decision, 
the veteran submitted another copy of this medical record in 
September 2002.  In addition, in an August 2002 statement, 
the veteran referenced his low back disability and noted that 
he had been receiving treatment for it at the Walter Reed 
Army Medical Center.  Liberally construing the veteran's 
communications, the Board finds that he has submitted a 
notice of disagreement with the February 2002 denial of 
service connection for a low back disability.  However, a 
statement of the case addressing this matter has not yet been 
issued.  According to the U.S. Court of Appeals for Veterans 
Claims (Court), a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
addressed below in the remand portion of this decision.  



FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the veteran's current hypertension and resulting 
arteriosclerotic heart disease had its inception during his 
periods of active service.  

2.  The residuals of the veteran's gallbladder removal 
include severe pain in the right upper quadrant.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, 
hypertension and resulting arteriosclerotic heart disease was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a maximum 30 percent disability rating 
for residuals of gallbladder removal have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7318 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which has since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken herein below, that no further notification 
action or assistance in developing the facts pertinent to 
these issues is required at this time.  

I.  Factual Background

The veteran's October 1942 service enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in October 1946, the 
veteran sought treatment after he began to feel dizzy and 
fainted.  He also reported a history of a headache of three 
weeks' duration.  Physical examination was negative, except 
for the veteran's blood pressure which was 146/84.  The 
diagnosis was essential hypertension, and the veteran was 
hospitalized for observation of cardiovascular disease.  The 
hospitalization report, however, indicates that no disease 
was found.  It is not clear if any diagnostic testing was 
performed during this period of hospitalization.  

In September 1952, the veteran sought treatment for heart 
pain unrelated to exercise.  Examination showed no 
enlargement, irregularities, or murmurs of the heart.  The 
impression was no heart disease.  

In March 1953, the veteran reported vague chest pains for the 
previous day as well as coughing.  Physical examination was 
negative and the veteran was advised to avoid smoking.  X-ray 
studies of the chest in May 1953 were normal.  

In July 1953, the veteran reported feeling light-headed, with 
a precordial ache.  Physical examination was negative and the 
veteran's blood pressure was 110/80.  The diagnoses included 
hyperventilation syndrome.  

In July 1953, the veteran was hospitalized in connection with 
his complaints of nausea, vomiting, and abdominal pain.  The 
assessment was acute cholecystitis, and a cholecystectomy was 
performed.  In October and November 1954, the veteran 
complained of pain at the site of the scar with rigorous 
activities.  

At the veteran's March 1961 reenlistment medical examination, 
his heart and vascular system were normal on clinical 
evaluation.  A chest X-ray study was negative, and the 
veteran's blood pressure was 130/74.  A history of a 
cholecystectomy was noted.  No other pertinent complaints or 
abnormalities were recorded.  

At his December 1963 service retirement medical examination, 
the veteran's heart and vascular system were normal on 
clinical evaluation.  A chest X-ray study was negative and 
the veteran's blood pressure was 136/86.  On a report of 
medical history, the veteran reported a history of a 
cholecystectomy in 1954; the examiner noted that there were 
no complications from this surgery.  The veteran denied high 
or low blood pressure, palpitation or pounding heart, and 
pain or pressure in the chest.  

In November 1966, the veteran filed a claim of service 
connection for a gallbladder disability.  In connection with 
his claim, he underwent a VA medical examination in December 
1966, at which he reported a history of gallbladder surgery 
in service.  On examination, the veteran's heart showed 
regular sinus rhythm.  A blood pressure reading of 130/80 was 
recorded.  A chest X-ray study of the chest was normal.  

In a February 1967 rating decision, the RO granted service 
connection for residuals of removal of the gallbladder and 
assigned an initial 10 percent rating pursuant to Diagnostic 
Code 7318, effective November 14, 1966.  The Board notes that 
this 10 percent rating has remained in effect to date; thus, 
it is protected from reduction.  38 C.F.R. 3.951(b) (2002).

In August 1970, the veteran submitted a claim of service 
connection for an unrelated disability.  At that time, he 
mentioned that he was being treated for a heart disability.  
In an August 1970 note, the veteran's treating physician 
indicated that the veteran had recently been hospitalized for 
treatment of arteriosclerotic heart disease.  He noted that 
an electrocardiogram had shown bradycardia of 52.  

Records from a U.S. Public Health Service facility show that, 
in November 1972, the veteran sought treatment after he 
experienced a tugging sensation in his chest.  An 
electrocardiogram was performed, and the results of the study 
were normal.  Chest X-ray studies dated in November 1972 and 
January 1973 were also normal.

In a July 1973 letter, a VA psychiatrist indicated that the 
veteran had been treated at the Allen Park VA Medical Center 
since November 1970 in connection with his complaints of 
"nerves," as well as dizziness, weakness, and chest pains.  
He noted that the veteran had also indicated that he had been 
treated for "heart block" by his family physician since 
April 1970.  The VA psychiatrist indicated that the veteran 
had since been seen by specialists at two private medical 
facilities and had been told that he had no organic heart 
disease.  

In July 1973, the veteran submitted an application for VA 
pension benefits, stating that he had been unable to work as 
a result of sustaining a heart attack in June 1970.  In 
support of his claim, he submitted a September 1973 note from 
his private physician who indicated that the veteran had been 
under his care since June 1970 for angina.  The physician 
noted that at that time, the veteran had had bradycardia and 
heart block which had recurred from time to time.  

The veteran underwent a VA medical examination in November 
1973, at which the diagnosis was hypertensive 
arteriosclerotic heart disease with premature atrial 
contractions, coronary insufficiency, and anginal syndrome.  
In a December 1973 rating decision, the RO awarded 
nonservice-connected pension benefits.  

Private clinical records dated in April 1974 show that the 
veteran reported a history of occasional chest pain, 
dizziness and easy fatigability since 1970.  It was noted 
that the veteran had been found to be hypertensive recently.  
Later that month, the veteran underwent a complete left heart 
catheterization, including coronary angiography, which 
demonstrated moderate prolapsing mitral valve syndrome, along 
with uncompromised left ventricular function and normal 
coronary arteriograms.  A follow up study in August 1975 
showed a steady progression of the prolapse mitral valve 
syndrome, including a mitral regurgitation.  Also noted was a 
mild form of functional stenosis.  The diagnoses included 
prolapsing mitral valve syndrome, moderate to severe, and 
compromised left ventricular function, mild.  On examination 
in June 1976, it was noted that the veteran was totally 
disabled from his job due to mitral valve syndrome manifested 
by irregular heart beats, easy fatigability, and precordial 
chest pain with mild physical activities.  

Records from the Buffalo VA Medical Center dated from June 
1982 to March 1987, show that in June 1982, the veteran 
reported that he had recently moved from Detroit where he had 
been receiving treatment for a heart disability.  An 
echocardiogram was performed and was interpreted as showing 
late systolic sagging of the mitral valve, suggestive of 
mitral valve prolapse.  The diagnosis was prolapsing mitral 
valve syndrome and the veteran was referred to the cardiac 
clinic.  Subsequent records from this facility show that the 
veteran received continued treatment for his heart 
disability.  Another echocardiogram was performed in October 
1983 and was interpreted as showing no evidence of mitral 
valve prolapse; however, subsequent records show continued 
diagnoses of mitral valve prolapse, as well as 
arteriosclerotic heart disease and hypertension.

In March 1989, the veteran was hospitalized in connection 
with his complaints of vomiting and diarrhea.  It was noted 
that the veteran's history included treatment for arterial 
hypertension, a coronary arteriography in 1970 with no 
blockage found, and a history of cholecystectomy.  The 
diagnoses on discharge were viral gastroenteritis and 
arterial hypertension.  

In January 1992, the veteran was hospitalized for a 
transurethral resection of the prostate.  At that time, 
hypertension was again noted.

In September 1998, the veteran submitted a claim for an 
increased rating for his service-connected residuals of a 
gallbladder removal.  In connection with this claim, the 
veteran underwent a VA medical examination in September 1998, 
at which he reported chronic pain in the area of the surgery, 
as well as once or twice yearly episodes of nausea and 
vomiting.  The veteran also reported chronic pain in the area 
of the scar.  On examination, the abdomen was nontender on 
the left, but tender to palpation in the entire right 
quadrant.  There was no evidence of weight loss or gain.  The 
assessment was residuals of gallbladder removal.  

In November 1998, the veteran filed a claim of service 
connection for heart disease.  

VA clinical records dated from November 1997 to September 
1998 show treatment for hypertension but are negative for 
complaints or findings attributable to removal of the 
gallbladder.  In September 1998, a routine flexible 
sigmoidoscopy was negative.  

In a June 1999 letter, the veteran's VA physician indicated 
that the veteran had been his patient since November 1984.  
He noted that the veteran was being followed for hypertension 
and a well-documented mitral valve prolapse.  He also 
indicated that the veteran had been having severe pain in his 
right upper quadrant which was related to his prior 
cholecystectomy.  

In an August 1999 statement, the veteran's treating physician 
indicated that he had reviewed the veteran's medical records, 
including his service medical records.  He noted that while 
in the service, the veteran had had several evaluations for 
possible heart disease, including in 1946, 1952, and 1953.  
He noted that in more recent years, the veteran had been 
diagnosed as having mitral valve prolapse, angina, and first 
degree AV block.  The physician indicated that even though 
there was no direct objective evidence of it in service, it 
was possible that the veteran's current heart disease began 
while he was in the military.  

In a December 1999 letter, a VA physician indicated that the 
veteran suffered from severe pain due to his cholecystectomy 
scar.  It was noted that such pain occurred with routine 
activities such as walking or bending.  

In a May 2000 memorandum, a VA physician indicated that he 
had reviewed the veteran's claims folder and noted that the 
records were conflicting regarding objective evidence of 
mitral valve prolapse.  He indicated that, short of repeating 
diagnostic studies, he could not resolve the matter.  He 
noted that both tachyarrythmia and bradyarrhythmias had been 
observed in patients with mitral valve prolapse, but that the 
mechanism was unknown.  He indicated that there was no 
evidence between the veteran's arrhythmia and his history of 
mitral valve prolapse.  

At a VA medical examination in May 2002, the veteran reported 
occasional recurrent right upper quadrant incisional pain 
with vomiting.  On examination, the abdomen was flat with no 
masses.  There was a faint, long, well-healed scar in the 
right upper quadrant.  The veteran reported tenderness to 
palpation over the scar. There was no hernia or jaundice.  
The diagnosis was recurrent right upper quadrant incisional 
pain, status post cholecystectomy in 1953.  

In a July 2002 rating decision, the RO granted service 
connection for a surgical scar status post gallbladder 
removal and assigned an initial 10 percent rating.  

Treatment records from Walter Reed Army Medical Center, dated 
from July 2000 to August 2002, show that in December 2001, 
the veteran sought treatment for abdominal pain.  A 
colonoscopy performed in February 2002 revealed a mass which 
was positive for adenocarcinoma of the colon.  A partial 
colectomy was performed later that month.  In March 2002, the 
veteran reported right flank pain since July.  He also 
reported fever and frank hemoptysis.  A history of a 
colectomy for colon cancer in February 2002 was noted.

At a VA medical examination in October 2002, the veteran 
reported a history of a cholecystectomy in 1953.  He 
indicated that he thereafter experienced intermittent pain 
along the cholecystectomy scar, but denied any pain at the 
time of the examination.  The veteran indicated that his 
appetite was good, although his weight had fallen since 
recent surgery for colon cancer.  The examiner reviewed the 
veteran's claims folder and noted a history of mitral valve 
prolapse, first degree heart block, premature atrial 
contractions, and angina.  He also noted that the veteran had 
been seen during service for symptoms such as fainting 
attacks, as well as elevated blood pressure.  On current 
examination, there was a well-healed, long, oblique scar in 
the right upper quadrant secondary to cholecystectomy.  The 
scar was described as flat, nontender and mobile.  The 
diagnoses included cholecystectomy with residual scar and 
hypertension.  The examiner noted that the veteran had been 
under treatment for hypertension since 1965.  He indicated 
that although the veteran had been diagnosed as having 
essential hypertension in service after a fainting attack, 
multiple blood pressure readings in service after that 
initial diagnosis were within normal limits.  Thus, the 
examiner indicated that it was his opinion that the veteran 
had not had essential hypertension in service.  Also 
diagnosed by the examiner was mitral valve prolapse with mild 
mitral regurgitation.  The examiner noted that there was no 
evidence of mitral valve prolapse in service.  He noted that 
the veteran's episodes of chest pain were more likely related 
to upper respiratory infections.  He also noted that 
examinations in service had been negative for heart disease.  
In conclusion, the examiner indicated that there was no 
evidence in the claims folder that the veteran's mitral valve 
prolapse, first degree heart block, premature atrial 
contractions, or angina had started in service.  

II.  Service connection for a cardiovascular disability.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease and valvular heart disease, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that service connection for a heart 
disability is warranted.  

As discussed earlier, the veteran's service medical records 
document that he was seen on several occasions for symptoms 
felt to be possibly attributable to cardiovascular disease; 
however, observation reportedly failed to confirm the 
presence of a heart disability.  At his December 1963 service 
retirement medical examination, the veteran's heart and 
vascular system were normal on clinical evaluation.  

With respect to the post-service medical evidence of record, 
the Board observes that a diagnosis of heart disease is first 
shown in 1970, approximately six years after the veteran's 
service separation.  In clinical settings, however, it has 
been noted that the veteran had been under treatment for 
hypertension as early as 1965, within the first post-service 
year.  Records of this treatment, however, are not available.  

Based on the evidence discussed above, it is simply unclear 
whether the veteran's current heart disability was clinically 
evident in service or within the first post-service year.  

Nonetheless, the Board observes that under 38 C.F.R. § 
3.303(d), service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

As set forth above, the record contains conflicting medical 
opinions in this regard.  The veteran's private treating 
physician has submitted a statement to the effect that 
although a heart disability was not objectively confirmed in 
service, given the symptoms manifest by the veteran in 
service, it is possible that his current heart disease began 
while he was in the military.  

On the other hand, in an October 2002 VA medical opinion, the 
examiner concluded that there was no evidence of mitral valve 
prolapse, first degree heart block, premature atrial 
contractions, or angina in service.  He indicated that the 
veteran's in-service episodes of chest pain were more likely 
related to an upper respiratory infection.

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both of the 
physicians who provided opinions in this case are clearly 
competent to render a medical opinion as to the relationship 
between the veteran's active service and his current heart 
disability.  The Board further observes that both of the 
physicians who submitted medical opinions based their 
conclusions on a review of the pertinent medical evidence, 
including the veteran's service medical records.  In view of 
the foregoing, the Board is unable to conclude that one 
medical opinion in this case is more probative than the 
other.

After considering these medical opinions, and reviewing the 
evidence in its entirety, it appears that that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  Thus, with 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for the veteran's hypertension with 
resulting arteriosclerotic heart disease.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to an increased rating for residuals of 
gallbladder removal

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

The veteran's service-connected residuals of removal of the 
gallbladder has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7318, specifically pertaining to removal of 
the gallbladder.  Under these criteria, a gallbladder removal 
which is asymptomatic warrants a zero percent disability 
rating.  Removal of a gallbladder with mild symptoms warrants 
a 10 percent disability rating, and gallbladder removal with 
severe symptoms warrants a 30 percent rating.  A 30 percent 
evaluation for symptoms related to removal of a gallbladder 
is the maximum evaluation available under Diagnostic Code 
7318.

Here, the Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, but finds that 
Diagnostic Code 7318 is most appropriate in light of the 
veteran's surgical history and current complaints and 
symptoms.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  This is clearly the code which reflects the 
veteran's predominant disability picture.  38 C.F.R. § 4.114 
(2002).

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised effective July 2, 2001; however, none of 
the diagnostic codes applicable to this case were changed.

In this case, as set forth above, the RO has rated the 
veteran's service-connected residuals of removal of the 
gallbladder as 10 percent disabling under Diagnostic Code 
7318, finding that his symptomatology is mild.  The veteran 
contends, however, that a higher rating is warranted in light 
of his severe abdominal pain.

Words such as "mild" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

In that regard, the Board notes that the veteran has been 
examined by VA for compensation purposes on several 
occasions.  In September 1998, he reported chronic pain in 
the area of the surgery, as well as occasional episodes of 
nausea and vomiting.  On objective examination, tenderness in 
the right upper quadrant was noted.  Similar findings were 
noted on VA medical examinations in May and October 2002.  
The diagnoses included right upper quadrant incisional pain, 
status post cholecystectomy; however, none of the examiners 
commented on the severity of the veteran's symptoms.

In June and December 1999 letters, however, VA physicians 
indicated that the veteran had been experiencing severe pain 
due to his prior cholecystectomy.  

Based on the evidence set forth above, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria required for a 30 percent rating, based on severe 
symptoms.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7318 
(2002).  As noted, this is the maximum rating available for 
residuals of removal of a gallbladder under Diagnostic Code 
7318.  

In reaching this decision, consideration has also been given 
to whether an extraschedular rating is warranted.  Bagwell v. 
Brown, 9 Vet. App. 157 (1996) (the question of extraschedular 
rating is a component of the veteran's claim for an increased 
rating).  In that regard, the record contains no objective 
evidence demonstrating that the veteran's gallbladder removal 
residuals markedly interfere with his employment.  There is 
no evidence of record showing frequent hospitalization due to 
this disability.  Consequently, the Board finds that no 
further action on this matter is warranted.



ORDER

Service connection for hypertension with resulting 
arteriosclerotic heart disease is granted.

A 30 percent rating for residuals of gallbladder removal is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As explained in the Introduction portion of this decision, 
the veteran has submitted a notice of disagreement with the 
February 2002 rating decision denying service connection for 
a low back disability.  However, a statement of the case 
addressing this matter has not yet been issued.  According to 
the U.S. Court of Appeals for Veterans Claims (Court), a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
low back disability.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


